JUDGMENT

                                 Court of Appeals
                            First District of Texas
                                  NO. 01-13-00960-CR

                       RONNIE DUSTIN HARRISON, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee

     Appeal from the 178th District Court of Harris County. (Tr. Ct. No. 1302555).

      After inspecting the record of the court below, the Court holds that it lacks
subject-matter jurisdiction over this appeal. Accordingly, the Court dismisses the appeal.

      The Court orders that this decision be certified below for observance.

Judgment rendered June 16, 2015.

Per curiam opinion delivered by panel consisting of Justices Keyes, Huddle, and Lloyd.